Title: From George Washington to Alexander Hamilton, 4 April 1783
From: Washington, George
To: Hamilton, Alexander


                        
                            Dear Sir,
                            Newburgh 4th April 1783
                        
                        The same Post which gave me your two letters of the 25th of March, handed me one from Colo. Bland on the same
                            point.
                        Observing that both have been written at the desire of a Committee of which you are both members—I have made
                            a very full reply to their subject in my letter which is addressed to Colo. Bland—and supposing it unnecessary to enter
                            into a compleete detail to both—I must beg leave to refer you to Colo. Bland’s  (A sight of which I have desired him
                            to give you) for a full explanation of my ideas & sentiments.
                        I read your private letter of the 25th with pain, & contemplated the picture it had drawn with a
                            astonishment & honor—but I will yet hope for the best. The idea of redress by force is too chimerical to have had a
                            place in the imagination of any serious Mind in this Army; but there is no telling what unhappy disturbances might result
                            from distress, & distrust of Justice and as the fears and jealousies of the Army are alive, I hope no resolution
                            will be come to for disbanding or seperating the Lines till the Accts are liquidated. You may rely upon it, Sir, that
                            unhappy consequences would follow the attempt. The Suspicions of the Officers are afloat, notwithstanding the resolutions
                            which have passed on both sides any act therefore which can be construed into an attempt to seperate them before the Accts
                            are settled will convey the most unfavourable ideas of the rectitude of Congress—whether well or ill founded matters not,
                            the consequences will be the same.
                        I will now, in strict confidence, mention a matter which may be useful for you to be informed of. It is that
                            some Men (& leading ones too) in this Army, are beginning to entertain suspicions that Congress, or some Members
                            of it, regardless of the past sufferings & present distress—maugre the justice which is due to them—& the
                            returns which a grateful people should make to Men who certainly have contributed more than any other class to the
                            establishment of Independency, are to be made use of as mere Puppits to establish Continental funds—& that rather
                            than not succeed in this measure, or weaken their ground, they would make a sacrafice of the Army and all its interests.
                        I have two reasons for mentioning this matter to you—the one is, that the Army (considering the irritable
                            state it is in—its sufferings—& composition) is a dangerous instrument to play with. the other, that every
                            possible means consistant with their own views (which certainly are moderate) should be essayed to get it disbanded
                            without delay—I might add a third—it is, that the Financier is suspected to be at the bottom of this scheme—If
                            Sentiments of this sort should become general, their operation will be opposed to this plan; at the same time that it
                            would encrease the present discontents. upon the whole—disband the Army as soon as possible but consult the wishes of
                            it—which really are moderate in the mode—& perfectly compatible with the honor, dignity, and justice which is due
                            from the Country to it. I am with great esteem & regard Dr Sir Yr Most Obedt Servt
                        
                            Go: Washington
                        
                    